Title: From Thomas Jefferson to John Shee, 14 January 1807
From: Jefferson, Thomas
To: Shee, John


                        
                            Sir
                            
                     Washington Jan. 14. 07.
                        
                        Your letter of the 16th. Ult. was duly recieved, conveying a tender, by the Philadelphia republican militia legion, of their voluntary services against either foreign or domestic foes—the pressure of business usual at this season has prevented it’s earlier acknolegement, & the return of my thanks, on the public behalf, for this example of patriotic spirit. always a friend to peace, & believing it to promote eminently the happiness & prosperity of nations, I am ever unwilling that it should be disturbed, until greater & more imperious interests call for an appeal to force. whenever that shall take place, I feel a perfect confidence that the energy & enterprize displayed by my fellow citizens in the pursuits of peace, will be equally eminent in those of war. the legislature have now under consideration in what manner & to what extent, the Executive may be permitted to accept the service of volunteers, should the public peace be disturbed either from without or within. in whatever way they shall give that authority, the legion may be assured that no unreasonable use shall be made of the proffer which their laudable zeal has prompted them to make. with my just acknolegements to them, I pray you to accept personally the assurance of my high consideration & respect.
                        
                            Th: Jefferson
                     
                        
                    